Case 1:18-cr-00457-AMD-CLP Document 292 Filed 06/17/21 Page 1 of 3 PageID #: 4646


                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York

  JN/DKK/LB/CJN                                      271 Cadman Plaza East
  F. #2017R05903                                     Brooklyn, New York 11201


                                                     June 16, 2021


  By Email and ECF

  Thomas C. Green
  Mark D. Hopson
  Michael A. Levy
  Brian J. Stretch
  Douglas A. Axel
  Melissa Colon-Bosolet
  Sidley Austin LLP

  David Bitkower
  Andrew Weissmann
  Matthew S. Hellman
  Matthew D. Cipolla
  Jenner & Block LLP

                  Re:   United States v. Huawei Technologies Co., Ltd., et al.
                        Criminal Docket No. 18-457 (S-3) (AMD)

  Dear Counsel:

                  Enclosed please find the government’s production of discovery in accordance
  with Rule 16 of the Federal Rules of Criminal Procedure. This discovery supplements the
  government’s previous productions. The discovery is being produced pursuant to the Protective
  Order entered by the Court on June 10, 2019. See ECF Docket Entry No. 57. The government
  also requests reciprocal discovery from the defendants.
Case 1:18-cr-00457-AMD-CLP Document 292 Filed 06/17/21 Page 2 of 3 PageID #: 4647




  I.       The Government’s Discovery

          Document Description              Category of                   Bates Range
                                        Discovery Pursuant
                                        to Protective Order

       Documents regarding a Huawei     Sensitive Discovery    DOJ_HUAWEI_A_0010516944 –
                supplier.                     Material          DOJ_HUAWEI_A_0010971595

       Documents regarding a Huawei     Discovery Material     DOJ_HUAWEI_A_0010971596 –
                supplier.                                       DOJ_HUAWEI_A_0011077707



                                                  Very truly yours,

                                                  MARK J. LESKO
                                                  Acting United States Attorney

                                           By:     /s/ Julia Nestor
                                                  Alexander A. Solomon
                                                  Julia Nestor
                                                  David K. Kessler
                                                  Sarah Evans
                                                  Assistant United States Attorneys
                                                  (718) 254-7000

                                                  DEBORAH L. CONNOR
                                                  Chief, Money Laundering and Asset
                                                  Recovery Section, Criminal Division
                                                  U.S. Department of Justice

                                           By:    /s/ Laura Billings
                                                  Laura Billings
                                                  Christian J. Nauvel
                                                  Trial Attorneys




                                              2
Case 1:18-cr-00457-AMD-CLP Document 292 Filed 06/17/21 Page 3 of 3 PageID #: 4648




                                                  JAY I. BRATT
                                                  Chief, Counterintelligence and Export
                                                  Control Section
                                                  National Security Division, U.S. Department
                                                  of Justice

                                          By:     /s/ Thea D. R. Kendler
                                                  Thea D. R. Kendler
                                                  David Lim
                                                  Trial Attorneys

  cc:   Clerk of the Court (AMD) (by ECF) (without Enclosures)




                                              3
